Citation Nr: 1229394	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  10-31 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1945 to March 1947. 

This matter comes originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified in a hearing before an RO Decision Review Officer (DRO) in June 2011.  He then testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in April 2012.  A transcript of each hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

The Veteran's service-connected disability picture, which involves bilateral hearing loss and tinnitus, alone is not shown to prevent him from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational background.  


CONCLUSION OF LAW

The criteria for the assignment of a total rating based on individual unemployability due to service-connected disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, regarding the duty to notify, the Veteran was sent a letter in June 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  In light of the June 2009 letter, which was sent prior to the July 2009 rating decision on appeal, no further development is required with respect to the duty to notify.   

Next, as indicated, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records, all pertinent pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's service treatment records, as well as all post-service reports of VA and private treatment and examination he identified as pertinent.  Moreover, his statements in support of the claim are of record, including testimony provided at a hearing before the undersigned Acting Veterans Law Judge.  The Board has carefully reviewed this evidence, but finds that it identifies no available, pertinent evidence, such as additional medical records, that remains outstanding.  

Also, the Veteran was afforded VA examinations January 2009 and June 2009 to address the medical issues raised by the case.  The Board finds that the VA examinations are adequate to decide the case.  Although the Veteran wrote in August 2011 that the VA examinations are not an adequate representation of his hearing loss because they were conducted in a controlled environment, the VA examinations were conducted as directed by 38 C.F.R. § 4.85.  Otherwise, the VA examinations, as shown below, are adequate as they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the service-connected disability picture in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Furthermore, the Veteran has not asserted, and the evidence does not show, that his service-connected disability picture has materially increased in severity since the last evaluation in June 2009.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis


The Veteran contends that assignment of a TDIU is warranted in his case.  

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

To determine whether a TDIU is warranted, the Board must consider all evidence of record to determine the earliest date as of which, within the one year prior to the filing of an informal or formal claim for TDIU, an increase in disability is ascertainable.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  The appropriateness of assigned a TDIU on a "staged rating" basis (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is also necessary.  See Fenderson v. West, 12 Vet App 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a).  

A TDIU may also be granted on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  This means that in exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the Veteran's average earning impairment due to the service-connected disorder.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

In the present case, the Veteran filed a formal claim for a TDIU in May 2009.  His service-connected disabilities during the period of appellate review comprise bilateral hearing loss, which is assigned a 40 percent schedular disability rating prior to November 2008, and a 70 percent schedular disability rating beginning from November 2008; and tinnitus associated with bilateral hearing loss, which is assigned a 10 percent schedular disability rating beginning from April 2005.  Because these two disabilities are of a common etiology, they are considered as one disability.  See 38 C.F.R. § 4.16(a).  Thus, the Veteran's schedular disability rating is 50 percent prior to November 2008, and 70 percent beginning from November 2008.  See 38 C.F.R. §§  4.25; 4.26.  He accordingly satisfies the schedular rating requirements for consideration of a TDIU, as set forth in 38 C.F.R. § 4.16(a), beginning from November 2008.  

The remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not warrant assignment of a TDIU alone as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  See Van Hoose, 4 Vet. App. at 363.  Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  See id.; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

According to the VA Adjudication and Procedural Manual (M21-1), "substantially gainful employment is defined as employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1 MR Part IV, Subpart II, Chapter 2, Section F, Topic 24, c (2012).  This definition "suggests a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  

"Substantially gainful employment" is considered "work that involves doing significant productive physical or mental duties and is done for pay or profit" even if the work "is done on a part-time basis or if a claimant is paid less, or is given less responsibility than when the same claimant worked before."  In other words a "substantially gainful occupation" is "one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income" prior to when he was last employed.  See Faust v. West, 13 Vet. App. 342, 356 (2000) (citing analogous SSA regulations) (internal citations omitted).  

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  The Board takes judicial notice that this amount was $11,702 (for one person under the age 65) and $10,788 (for one person age 65 or older) in 2011, which is most recent year for which poverty level data was published.  See U.S. Department of Commerce, Bureau of the Census, Poverty Thresholds, http://www.census.gov/hhes/www/poverty/data/threshld/; see also Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) (Judicial notice may be appropriate for facts that are "not subject to reasonable dispute.").  

Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  "Marginal employment, for example, as a self-employed farmer or other person, while employed in his or her own business, or at odd jobs or while employed at less than half the usual remuneration will not be considered incompatible with a determination of unemployability, if the restriction, as to securing or retaining better employment, is due to disability."  38 C.F.R. § 4.17(a); see also Moyer v. Derwinski, 2 Vet. App. 289, 295 (1992) (applying the definition of "marginal employment" in § 4.17(a), which concerns TDIU pension claims, to TDIU a compensation claim).  

An "ability to work only a few hours a day or only sporadically," such as maintaining part-time self-employment as a counselor and tutor, is not to be considered an "ability to engage in substantially gainful employment."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

In the present case, the Board finds, after careful consideration, that a TDIU is not warranted.  This determination is based on two conclusions.  First, the evidence does not show that the Veteran is unemployed or working at marginal employment.  Second, the more probative evidence of records demonstrates that the Veteran's disability picture does not result in unemployability.  

More specifically, the Board first finds that the probative evidence of record is not in equipoise in showing that the Veteran is not engaged in substantially gainful employment.  He testified at his April 2012 Board hearing that he received Social Security Administration (SSA) benefits based on age.  Hr'g Tr. 8.  He had previously worked as a geologist in the oil industry marketing oil to investors, which was his livelihood.  See Hr'g Tr. 3.  He testified that he stopped working in 1995.  See Hr'g Tr. 4.  He also testified that he had not tried to find any other type of job since 1995.  See Hr'g Tr. 7.  

Similarly, the Veteran testified earlier, at his June 2011 DRO hearing, that he had not worked for monetary gain since 1995.  Hr'g Tr. 2.  Thus, the Veteran's hearing testimony appears to indicate he has been unemployed since 1995.  

Furthermore, on his May 2009 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, he wrote that he had no earned income during the prior 12 months and had no monthly earned income from present employment.  Also of note, he testified at his April 2012 Board hearing that his disability precluded him from maintaining anything close to his prior standard of living.  Hr'g Tr. 9.  

However, when expressly asked at the June 2011 DRO hearing whether he had stopped working since June 1995, he carefully testified that he had stopped "[p]utting wells deals out there" and that it was in 1995 that he "last well[-]drilled."  Hr'g Tr. 4.  Also of record is a June 2009 statement from his wife indicating that he had gone from a very productive geologist to non-existence in the oil and gas field.  This evidence indicates that the Veteran stopped working in his prior capacity in the oil field as of 1995.  

Further review of the record shows that the Veteran has continued to work in some capacity since that time.  Of note, a June 2009 statement from the Veteran indicates that he could hardly communicate at all on his office phone.  Then, a July 2010 letter from a VA medical care provider reveals that the Veteran had an "active out-of-home office" to which he went 6 days per week, although he was no longer able to sell his negotiable products.  

The Veteran himself explained at his June 2011 DRO hearing that he maintained an office and employed a part-time bookkeeper, not for work, because he did not conduct any business.  Hr'g Tr. 2, 6.  Rather, he maintained his office to "keep up with what's going on up there, to pay my bills at the office uh, and [to do] the overhead."  Hr'g Tr. 6.  He would go to the office to manage his stocks and, according to his representative "those kinds of things."  Hr'g Tr. 7.  Also, people would come by to consult with him due to his being very knowledgeable in the area, although he derived no income from such consulting.  Hr'g Tr. 4.  

This evidence, overall, shows that the Veteran has not worked since 1995 in his prior capacity in the oil industry.  However, it also shows that he nonetheless maintains an independent office, which requires at least one employee, and involves managing his assets, including stocks.  Although he wrote on his May 2009 claim that he earned no income, the Board finds implausible that the Veteran would be able to maintain an independent office, including a part-time bookkeeper, for purposes of managing his investments, were he not earning more than a living wage at the poverty level.  Thus, his circumstances are found to be inconsistent with working only at marginal employment, regardless of the fact that his work may not be the same type or line of work in which he was previously prior to 1995.  

In other words, without evidence that that his earned annual income is less than the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold, the Board finds that the evidence is not in equipoise in showing that he is unemployed or working in marginal employment.  See 38 C.F.R. § 4.16(a); Faust, 13 Vet. App. at 356; Ferraro, 1 Vet. App. at 332.  

Even were the Board to find that he is unemployed or working at marginal employment, the evidence of record demonstrates that this is not due to his service-connected disabilities.  

Specifically, the available medical evidence on this question includes the results of a January 2009 VA audiological examination.  The VA examiner diagnosed the Veteran with profound hearing loss in both ears, which would not change if treated.  The VA examiner found, however, that the effect on his usual occupation and daily activities was that he could not participate in conversation without using hearing aids.  

He then underwent a second VA audiological examination in June 2009.  He gave a history of not working for the prior 10 years because he had trouble understanding speech in meetings for putting deals together.  The VA examiner concluded, however, that the Veteran's hearing loss, with appropriate amplification and assistive devices, which he had been issued, should not negatively impact his normal occupational environment.  

The Veteran underwent a VA general medical examination in June 2009.  This VA examiner likewise concluded that there was nothing in the Veteran's general medical examination that would prevent him for continuing to be employed as a petroleum geologist.  

The Board finds that these three VA examinations are highly persuasive evidence against the claim.  First, they are based on a comprehensive factual basis, including his work history and disability picture.  Moreover, they contain clear opinions that are objective and independent.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The evidence of record also includes a July 2010 VA treatment note (cited above), which states that the Veteran presented for purposes of soliciting a letter regarding his claim.  The provider noted that the Veteran "is a geologist  and has an active out-of-home office to which he goes 6 days per week," but that he "is not able to sell his negotiable products because he cannot communicate effectively."  The VA treatment provider went on to state that he had agreed "to create a letter for the purpose of documenting [the Veteran's] employability were it not for his loss of discriminate hearing" and that his cognitive function and acumen were intact despite his advanced age.  

The Board finds that while this July 2010 VA treatment note is favorable to the Veteran's claim, the probative value of this note is limited.  Most significantly, this VA treatment provider did not attempt to reconcile the internally inconsistent statements that (a) the Veteran maintained "is a geologist" with an "active out-of-home office," which indicates that he was employed at that time, with (b) the conclusion that he was not employable due to his loss of discriminate hearing.  In other words, it is not clear whether this VA treatment provider considered the Veteran to be unemployed entirely or only unemployed in his prior capacity selling negotiate products.  Due to this lack of clarity, the July 2010 VA treatment note has minimal probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304. 

Also pertinent are the Veteran's own statements on this question.  Again, he has unequivocally maintained that he can no longer work in his prior capacity selling oil prospects due to his hearing loss.  Two witness statements written in July 2010 reflect the same functional impact on his prior work.  Yet, he testified at his June 2011 DRO hearing that he can still "get by" if he speaks on a one-on-one basis, and that he has difficulty only where there are more than two in a group talking at the same time.  Hr'g Tr. 2.  Furthermore, as cited above, the Veteran also testified at his DRO hearing that he continues to provide consultations with others who seek him out due to his expertise in his field.  Hr'g Tr. 4.  Thus, his own statements, consistent with the evidence cited above, shows that it is more likely than not that, although he may be unable to work in his prior capacity due to his hearing loss and tinnitus, his service-connected disability picture is not of sufficient severity to produce unemployability.  See Hatlestad, 5 Vet. App. at 529.

In light of the foregoing, the Board finds that the weight of the evidence is not at least in a state of relative equipoise in demonstrating that the Veteran's overall service-connected disability picture more closely equates with a documented level of industrial impairment manifested by him being prevented from working at substantially gainful employment than would be permitted by his educational and occupational background.  38 C.F.R. § 4.16; A Veteran bears the "'evidentiary burden' to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009) (the benefit of the doubt rule does not apply when the evidence is not in equipoise).

A TDIU is also not warranted on a staged basis, as the evidence does not reflect a degree of disability at any point during the period of appellate review more nearly approximating the criteria for assignment of a TDIU.  See Hart, 21 Vet. App. at 505.  

As a final matter, the Board notes that the Veteran does not satisfy the schedular rating criteria for assignment of a TDIU prior to November 2008.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  Again, he submitted his instant claim in May 2009.  Accordingly, the period of appellate review extends from one year prior to that date, which encompasses the time period during which his combined disability rating was 50 percent (prior to November 2008).  The contemporaneous evidence during that time, however, does not present an exceptional disability picture.  To the contrary, as discussed above, the weight of the evidence throughout the period of appellate review indicates that the Veteran was not unemployed or working at only a marginal employment.  More significantly, his disability picture during that time period, as demonstrated by the January 2009 VA examination, cited above, does not reflect a degree of symptomatology not reflect in the rating criteria of 38 C.F.R. § 4.85, which provides the schedular rating criteria for evaluating a service-connected hearing loss disability.  Consequently, referral for consideration of assignment of a TDIU on an extraschedular basis prior to November 2008 is not in order.  See 38 C.F.R. § 3.321; Thun, 22 Vet. App. 111, 115.


ORDER

A total rating based on individual unemployability by reason of service-connected disability is denied.  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


